MEMORANDUM***
Petitioners Estela Cudal Notario and Adelito Notario, natives and citizens of the Philippines, petition for review of the Board of Immigration Appeals’ (“BIA”) denial of their applications for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252 and deny the petitions.
The BIA affirmed, without opinion, the Immigration Judge’s (“U”) decision. We review the IJ’s decision as the final agency action. Avendano-Ramirez v. Ashcroft, 365 F.3d 813, 815 (9th Cir.2004). We review factual determinations of the IJ for substantial evidence, and legal determinations de novo, “but with considerable deference.” Id.
Substantial evidence supports the IJ’s determination that the petitioner Estela Cudal Notario1 failed to establish persecution on account of a protected ground. See INS v. Elias-Zacharias, 502 U.S. 478, 482-83, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992); cf. Deloso v. Ashcroft, 393 F.3d 858, 861 (9th Cir.2005) (explaining that reversal in a mixed-motives case is proper if the evidence “compels the conclusion that the [persecution was] at least in part on account of [petitioner’s] political opinion”). The petitioner did not indicate a political motive when she refused the NPA’s request for money. See Borja v. INS, 175 F.3d 732, 734 (9th Cir.1999) (en banc). Substantial evidence also supports the IJ’s determination that the petitioner failed to demonstrate that the government was unwilling or unable to protect her from persecution. See Avetova-Elisseva v. INS, 213 F.3d 1192, 1196 (9th Cir.2000).
Because petitioner Estela Cudal Notario has failed to demonstrate eligibility for asylum, she is ineligible for withholding of *622removal. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Petitioner Adelito Notario did not testify in the removal proceedings and seeks asylum or other relief as a beneficiary of his wife, Estela.